UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1169



JASON KILBORN,

                                             Plaintiff - Appellant,

          and

OLGA LUKASHEVSKY,

                                                         Plaintiff,

          versus


IGOR BAKHIR,

                                              Defendant - Appellee.



                             No. 04-1206



JASON KILBORN,

                                              Plaintiff - Appellee,

          and

OLGA LUKASHEVSKY,

                                                         Plaintiff,

          versus


IGOR BAKHIR,
                                             Defendant - Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonard D. Wexler, Senior
District Judge, sitting by designation. (CA-01-1123-A)


Submitted:   May 19, 2004                     Decided:   July 7, 2004


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Kilborn, Appellant/Cross-appellee Pro Se.      Mark Davis
Cummings, Mary Mertz Parnell, SHER, CUMMINGS & ELLIS, Arlington,
Virginia, for Appellee/Cross-appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these cross appeals, both parties appeal the district

court’s order (entered after a hearing upon remand from this Court)

that sanctioned Kilborn $7500, which represented a portion of

Bakhir’s attorney’s fees and costs.    We review such an order for

abuse of discretion.   See Chambers v. NASCO, Inc., 501 U.S. 32, 55

(1991).   Because we find no abuse of discretion in either the

imposition of sanctions or the monetary amount of the sanction, we

affirm the district court’s order as to both appeals based on the

reasoning of the district court. See Kilborn v. Bakhir, No. CA-01-

1123-A (E.D. Va. Jan. 13, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -